Exhibit 10.2(D)

YAHOO! INC.

NOTICE OF RESTRICTED STOCK UNIT GRANT

[grantee name]

[employee ID]

[address]

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:

  [Date] Total Number of Restricted   [share number]

Stock Units Granted:

  Type of RSU:   [Type of Grant] Vesting Schedule:  

 

Shares

  

Vesting Date

  

Shares

  

Vesting Date

  

Shares

  

Vesting Date

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

[#]

   [Date]    [#]    [Date]    [#]    [Date]

 

   [INSERT IF APPLICABLE: This ‘front loaded’ grant represents [#] years of
annual awards.] Manner of Payment by Company:    [stock] [cash] [cash or stock
at Company’s election] Governing Documents:    RSU Award Agreement for U.S.
Employees    1995 Stock Plan (the “Plan”)

By your acceptance of this award through the Company’s online acceptance
procedure (or by your signature and the signature of the Company’s
representative below):

 

  •  

you acknowledge receiving and reviewing the Governing Documents (listed above)
and the Supplemental Documents (listed below);



--------------------------------------------------------------------------------

  •  

you agree that the Restricted Stock Units are granted under and governed by the
terms and conditions of the Governing Documents and you agree to be bound by the
terms of this Notice of Restricted Stock Unit Grant and the Governing Documents,
all of which are hereby incorporated by reference into this Notice of Restricted
Stock Unit Grant; and

 

  •  

you consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in the Governing Documents for the purpose of
implementing, administering and managing your participation in the Plan.

This Notice of Restricted Stock Unit Grant shall be construed and determined in
accordance with the laws of the U.S. State of Delaware (without giving effect to
the conflict of laws principles thereof) and shall be deemed to have been
executed and delivered by the parties hereto as of the Date of Grant.

 

GRANTEE:    YAHOO! INC.  

Click here to accept

 

   By:  

        [Signature 1]

Signature              [Name of executive signature]

[grantee name]

   Title:  

        [Title of executive]

Name      Supplemental Documents:      U.S. Prospectus      Insider Trading
Policy



--------------------------------------------------------------------------------

YAHOO! INC.

1995 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR U.S. EMPLOYEES

Section 1. Grant of Restricted Stock Unit Award

 

(a) Grant of Restricted Stock Units (“RSUs”). Yahoo! Inc., a Delaware
corporation (the “Company”), hereby grants to the grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Grant (the “Notice of Grant”) the total
number of RSUs (the “Award”) set forth in the Notice of Grant, on the terms and
conditions set forth in this Restricted Stock Unit Award Agreement for U.S.
Employees (this “Agreement”) and as otherwise provided in the Yahoo! Inc. 1995
Stock Plan, as amended (the “Plan”).

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

 

(a) Limitations on Rights Associated with RSUs. The RSUs are bookkeeping entries
only. The Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the RSUs.

 

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution. Any attempt to dispose of any RSUs in
contravention of the above restriction shall be null and void and without
effect.

 

(c) Lapse of Restrictions. Subject to Section 2(e) below, on each vesting date
specified in the vesting schedule set forth in the Notice of Grant (the “Vesting
Schedule”), the number of RSUs set forth opposite such vesting date shall vest
and become non-forfeitable.

 

RSU Award Agreement for U.S. Employees (February 2013)   1



--------------------------------------------------------------------------------

(d) Timing and Manner of Payment of RSUs.

 

  (i) In the event that the Notice of Grant specifies that the manner of payment
by the Company shall be stock, as soon as practicable after (and in no case more
than seventy-four days after) the date any RSUs subject to the Award become
non-forfeitable (the “Payment Date”), such RSUs shall be paid by the Company
delivering to the Grantee a number of Shares equal to the number of RSUs that
become non-forfeitable upon that Payment Date (rounded down to the nearest whole
share). The Company shall issue the Shares either (A) in certificate form or
(B) in book entry form, registered in the name of the Grantee. Delivery of any
certificates will be made to the Grantee’s last address reflected on the books
of the Company and its Subsidiaries unless the Company is otherwise instructed
in writing. The Grantee shall not be required to pay any cash consideration for
the RSUs or for any Shares received pursuant to the Award. Neither the Grantee
nor any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests in any RSUs that are so paid.
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the RSUs unless such issuance and such payment shall comply
with all relevant provisions of law and the requirements of any Stock Exchange.

 

  (ii) In the event that the Notice of Grant specifies that the manner of
payment by the Company shall be cash, as soon as practicable after (and in no
case more than seventy-four days after) the Payment Date, such RSUs shall be
paid in a lump sum cash payment equal in the aggregate to the Fair Market Value
of a Share on the Payment Date multiplied by the number of such RSUs that become
non-forfeitable upon that Payment Date. The Grantee shall not be required to pay
any cash consideration for the RSUs or for any cash received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid.

 

  (iii)

In the event that the Notice of Grant specifies that the manner of payment by
the Company shall be cash or stock at the Company’s election, as soon as
practicable after (and in no case more than seventy-four days after) the Payment
Date, such RSUs shall be paid, at the Company’s option, (A) in a lump sum cash
payment equal in the aggregate to the Fair Market Value of a Share on the
Payment Date multiplied by the number of such RSUs that become non-forfeitable
upon that Payment Date or (B) by the Company delivering to the Grantee a number
of Shares equal to the number of RSUs that become non-forfeitable upon that
Payment Date (rounded down to the nearest whole share). If the RSUs are paid in
Shares, the Company shall issue the Shares either (A) in certificate form or
(B) in book entry form, registered in the name of the Grantee. Delivery of any
certificates will be made to the Grantee’s last address reflected on the books
of the Company and its Subsidiaries unless the Company is otherwise instructed
in writing. The Grantee shall not be required to pay any cash consideration for
the RSUs or for any Shares or cash received pursuant to the Award. Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal

 

RSU Award Agreement for U.S. Employees (February 2013)   2



--------------------------------------------------------------------------------

  representatives shall have any further rights or interests in any RSUs that
are so paid. Notwithstanding anything herein to the contrary, the Company shall
have no obligation to issue Shares in payment of the RSUs unless such issuance
and such payment shall comply with all relevant provisions of law and the
requirements of any Stock Exchange.

 

(e) Termination of Employment. In the event of the termination of the Grantee’s
employment or service with the Company, Parent or any Subsidiary for any reason
prior to the lapsing of the restrictions in accordance with Section 2(c) hereof
with respect to any of the RSUs granted hereunder, such portion of the RSUs held
by the Grantee shall be automatically forfeited by the Grantee as of the date of
termination. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any rights or interests in any
RSUs that are so forfeited.

 

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

  (i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

  (ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including RSUs as to which the Award would not otherwise be
non-forfeitable.

 

(g)

Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the RSUs having a Fair Market Value
equal to the taxes that the Company determines it or the Grantee’s employer is
required to withhold under applicable tax laws with respect to the RSUs (with
such withholding obligation determined based on any applicable minimum statutory
withholding rates). In the event that the Company cannot (under applicable
legal, regulatory, listing or other requirements, or otherwise) satisfy such tax
withholding obligation in such method or in the event that the RSUs are paid in
cash (as opposed to Shares), the Company may satisfy such withholding by any one
or a combination of the following methods: (i) by requiring the Grantee to pay
such amount in cash or check; (ii) by reducing the amount of any cash otherwise
payable to the Grantee with respect to the RSUs; (iii) by deducting such amount
out of any other compensation otherwise payable to the Grantee; and/or (iv) by
allowing the Grantee to surrender shares of Common Stock of the Company which
(A) in

 

RSU Award Agreement for U.S. Employees (February 2013)   3



--------------------------------------------------------------------------------

  the case of shares initially acquired from the Company (upon exercise of a
stock option or otherwise), have been owned by the Grantee for such period (if
any) as may be required to avoid a charge to the Company’s earnings, and
(B) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld. For these purposes, the Fair Market Value of the Shares
to be withheld or repurchased, as applicable, shall be determined on the date
that the amount of tax to be withheld is to be determined.

 

(h) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b) No Right to Continued Employment. The Grantee understands and agrees that
the vesting of Shares pursuant to the Vesting Schedule and Section 2 above is
earned only by continuing in the employ or service of the Company at the will of
the Company (not through the act of being hired, being granted the RSUs or
acquiring Shares under this Agreement). The Grantee further acknowledges and
agrees that nothing in this Agreement, nor in the Plan which is incorporated in
this Agreement by reference, shall confer upon the Grantee any right with
respect to continuation as an employee or consultant with the Company, a Parent
or any Subsidiary, nor shall it interfere with or restrict in any way the right
of the Company, a Parent or any Subsidiary, which is hereby expressly reserved,
to remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without cause and with or without advance notice.

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

RSU Award Agreement for U.S. Employees (February 2013)   4



--------------------------------------------------------------------------------

(e) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(f) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company’s tax withholding
rights, the Grantee shall be solely responsible for any and all tax liability
with respect to the Award.

 

(g) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(h) Governing Law/Choice of Venue.

 

  (i) This Agreement and the rights of the Grantee hereunder shall be construed
and determined in accordance with the laws of the State of Delaware (without
giving effect to the conflict of laws principles thereof), as provided in the
Plan.

 

  (ii) For the purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California where this grant is made and/or to be performed and
agree that such litigation shall be conducted only in the courts of Santa Clara
County, California, or the federal court of the United States for the Northern
District of California, and no other courts.

 

(i) Imposition of Other Requirements. If the Grantee relocates to another
country after the date of grant (the “Date of Grant”) specified in the Notice of
Grant, the Company reserves the right to impose other requirements on the
Grantee’s participation in the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

(j) Recoupment. Notwithstanding any other provision herein, the recoupment or
“clawback” policies adopted by the Administrator and applicable to equity
awards, as such policies are in effect from time to time, shall apply to the
Award and any Shares that may be issued in respect of the Award.

 

(k) Entire Agreement. This Agreement, the Notice of Grant and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

RSU Award Agreement for U.S. Employees (February 2013)   5



--------------------------------------------------------------------------------

(l) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(m) Signature. This Agreement shall be deemed executed by the Company and the
Grantee as of the Date of Grant upon execution by such parties (or upon the
Grantee’s online acceptance) of the Notice of Grant.

 

RSU Award Agreement for U.S. Employees (February 2013)   6